MACY, Justice,
dissenting.
I dissent. This matter should be remanded for hearing to determine whether or not the parties agreed that the wife would receive $4,500 of the husband’s retirement benefits. The court is bound by the stipulations of the parties in the absence of any *600valid ground or reason for refusing enforcement. Thompson v. State ex rel. Wyming Workers’ Compensation Division, 768 P.2d 600 (Wyo.1989); Bard Ranch, Inc. v. Weber, 538 P.2d 24 (Wyo.1975); Stringer v. Miller, 80 Wyo. 389, 343 P.2d 508, reh’g denied and opinion modified 345 P.2d 786 (1959). Neither Wyo.Stat. § 20-2-114 (1977) nor David v. David, 724 P.2d 1141 (Wyo.1986), carved out an exception to this general rule nor are they germane to the issues on appeal in this case.